Case 7:16-cv-07099-VB Document 199 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN ROE,
Plaintiff,

 

Vv.

CHAPPAQUA CENTRAL SCHOOL : ORDER OF DISMISSAL
DISTRICT; BOARD OF EDUCATION OF :
THE CHAPPAQUA CENTRAL SCHOOL : 16CV 7099 (VB)
DISTRICT; LYN MCKAY; ANDREW :
SELESNICK; ROBERT RHODES; and
CHRISTOPHER SCHRAUFNAGEL,
Defendants.
ae X

 

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than June 15, 2020. To be clear, any application to restore the action must be
filed by June 15, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: April 30, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge
